DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 2013133384 (hereafter JP ‘884).
Claim 1:	 JP ‘384 discloses an in-vehicle lithium ion battery member produced by molding a resin composition containing (a) a polyphenylene ether resin, 
the resin composition having a Charpy impact strength at 23 oC. of 20 kJ/m2 or more (paragraphs [0027], [0040]-[0046] and [0065]-[0074]). See also entire document.
JP ‘384 does not disclose that the resin composition has a critical strain in a chemical resistance evaluation of 0.5% or more.
However, given that the molded resin is of the same composition and is molded by the same method (paragraph [0027]) as that instantly disclosed, the molded resin of JP ‘384 anticipates a critical strain in a chemical resistance evaluation of 0.5% or more.
In the alternative, given that the molded resin is of similar composition and is molded by a method (paragraph [0027]) similar to that instantly disclosed, the molded resin of JP ‘384 renders obvious a critical strain in a chemical resistance evaluation of 0.5% or more. 
Claim 2:	 The rejection of claim 2 is as set forth above in claim 2 wherein the molded resin of JP ‘384 anticipates or, in the alternative, renders obvious a phase structure having a continuous phase or a sea phase containing the (a) component is formed in a morphology image of the in-vehicle lithium ion battery member. 
Claim 3:	 The rejection of claim 3 is as set forth above in claim 1 wherein JP ‘384 discloses that the  resin composition for the in-vehicle lithium ion battery member contains (b) a hydrogenated block copolymer in which at least a part of a block copolymer containing at least one polymer block composed primarily of a vinyl aromatic compound and at least one polymer block composed primarily of a conjugated diene compound is hydrogenated and/or a modified product of the hydrogenated block copolymer; and does not substantially contain (c) an olefinic polymer constituted from an olefin (paragraph [0065]-[0066]); and, as set forth above in claim 1, the molded resin of JP ‘384 anticipates or, in the alternative, renders obvious
a network-like phase structure having a continuous phase containing the (a) component and linear dispersed phases containing the (b) component and present in the continuous phase is formed in the morphology image of the in-vehicle lithium ion battery member, and 
in a first processed image obtained through a binarization of the morphology image, 
a number per unit area of first black portions that are black after the binarization and have an area of 4.92.X 10-4 µm2 or more is 30 µm2 or more, and 
in a case where AW1 (µm2/µm2) represents an occupied area per unit area by first white portions that are white after the binarization, and L1 (µm/µm2) represents a length per unit area of a total peripheral length which is a sum of peripheral lengths of first non-small portions having an area of 15 x 104 µm2or more among the first black portions, the length L1 relative to the occupied area AW1 (L1/AW1) is 25 µm-1 or more.
Claim 4:	 The rejection of claim 4 is as set forth above in claim 1 wherein the molded resin of JP ‘394 anticipates or, in the alternative, renders obvious a number per unit area of first small to medium portions having an area of 4.92 x 10-4 to 100 x 10-4 µm2 among the first black portions of 25/µm2 or more. 
Claim 5:	 The rejection of claim 5 is as set forth above in claim 1 wherein the molded resin of JP ‘384 anticipates or, in the alternative, renders obvious that 
the resin composition for the in-vehicle lithium ion battery member contains the (c) olefinic polymer constituted from an olefin, 
a sea-island phase structure having a sea phase containing the (a) component and island phases containing the (c) component and present in the sea phase is formed in a morphology image of the in-vehicle lithium ion battery member, and 
in a second processed image obtained through a binarization of the morphology image, 
a number per unit area of second black portions that are black after the binarization and have an area of 4.92 x 10-4 µm2 or more is 8/ µm2 or more, and 
in a case where AW2 (µm2/ µm2) represents an occupied area per unit area by second white portions that are white after the binarization, and L2 (µm/ µm2) represents a length per unit area of a total peripheral length which is a sum of peripheral lengths of second non-small portions having an area of 15 x 10-4 µm2  or more among the second black portions, the length L2 relative to the occupied area AW2 (L2/AW2) is 7 µm-1 or more. 
Claim 6:	 The rejection of claim 6 is as set forth above in claim 1 wherein the molded resin of JP ‘384 anticipates or, in the alternative, renders obvious a number per unit area of second small to medium portions having an area of 4.92 x 10-4 to 100 x 10-4 µm2 among the second black portions of 6/ µm2 or more.
Claim 7:	 The rejection of claim 7 is as set forth above in claim 1 wherein JP ‘384 discloses that  the resin composition for the in-vehicle lithium ion battery member contains (b) the hydrogenated block copolymer in which at least a part of a block copolymer containing at least one polymer block composed primarily of a vinyl aromatic compound and at least one polymer block composed primarily of a conjugated diene compound is hydrogenated and/or a modified product of the hydrogenated block copolymer (paragraph [0065]-[0066]).
Claim 8:	 The rejection of claim 8 is as set forth above in claim 1 wherein JP ‘384 discloses that a flammability level of the resin composition for the in-vehicle lithium ion battery member measured based on a UL94 vertical flame test is V-0 (paragraph [0046]).
Claim 9:	 The rejection of claim 9 is as set forth above in claim 1 wherein JP ‘384 discloses that the molded resin further contains (d) a phosphate ester compound (paragraph [0081])
Claim 11:	 The rejection of claim 11 is as set forth above in claim 1 wherein JP ‘384 discloses that the resin composition for the in-vehicle lithium ion battery member contains (b) the hydrogenated block copolymer in which at least a part of a block copolymer containing at least one polymer block composed primarily of a vinyl aromatic compound and at least one polymer block composed primarily of a conjugated diene compound is hydrogenated and/or a modified product of the hydrogenated block copolymer (paragraph [0065]-[0066])
Claim 12:	 The rejection of claim 12 is as set forth above in claim 1 wherein JP ‘384 discloses that a flammability level of the resin composition for the in-vehicle lithium ion battery member measured based on a UL94 vertical flame test is V-0 (paragraph [0046]).
Claim 13:	 The rejection of claim 13 is as set forth above in claim 1 wherein JP ‘384 discloses that the molded resin further contains (d) a phosphate ester compound (paragraph [0081]).

Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over JP2013133384 (hereafter JP ‘384) as applied to claim 1 above, and further in view of WO 2015098770 (hereafter WO ‘770)(using US 20170204263 as translation)(hereafter US ‘263).
JP ‘384 is as applied, argued, and disclosed above, and incorporated herein.
Claims 10 and 14:	JP ‘384 does not disclose a phosphinate, and the (e) component contains at least one phosphinate selected from the group consisting of:
 phosphinate represented by the following general formula (1)
{Chemical Formula 1}

    PNG
    media_image1.png
    105
    313
    media_image1.png
    Greyscale

[in formula (1), R11 and R12 are each independently a linear or branched alkyl group
having a carbon number of 1 to 6 and/or an aryl group having a carbon number of 6 to
10; M! is at least one selected from the group consisting of a calcium ion, a magnesium ion, an aluminum ion, a zinc ion, a bismuth ion, a manganese ion, a sodium ion, a potassium ion, and a protonated nitrogenous base; a is an integer of 1 to 3; m is an integer of 1 to 3; and a = m]; and 
a diphosphinate represented by the following formula (2)
[Chemical Formula 2]

    PNG
    media_image2.png
    95
    385
    media_image2.png
    Greyscale

[in formula (2), R?! and R”? are each independently a linear or branched alkyl group having a carbon number of 1 to 6 and/or an aryl group having a carbon number of 6 to 10; R73 is a linear or branched alkylene group having a carbon number of 1 to 10, an arylene group having a carbon number of 6 to 10, an alkylarylene group having a carbon number of 6 to 10, or an arylalkylene group having a carbon number of 6 to 10; M? is at least one selected from the group consisting of a calcium ion, a magnesium ion, an aluminum ion, a zinc ion, a bismuth ion, a manganese ion, a sodium ion, a potassium ion, and a protonated nitrogenous base; b is an integer of 1 to 3; n is an integer of 1 to 3; j is an integer of 1 or 2; and bxj = 2n].
	WO ‘770 discloses the recited phosphinate (see US paragraphs [0019]-[0022]. See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the molded resin of JP ‘384 by incorporating the phosphinate of WO ‘770.
One having ordinary skill in the art would have been motivated to make the modification to provide a flame retardant resin composition that would have exhibited  excellence in heat resistance, mechanical properties, electrical properties, water resistance and chemical resistance in practical applications, and hardly ever caused problems such as fuming in injection molding and adhesion of the flame retardant to a mold, and effectively suppressed reduction in flame retardance when  exposed under high temperature environment for a long period (US paragraph [0054]).

Examiner Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS H. PARSONS
Examiner
Art Unit 1729


/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729